Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 3/5/2020.   
Claims 1-16 are pending and are presented for examination.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 and 9 recite “the circuit board”.  There are more than one circuit board in the claim.  It is vague and indefinite which one it is pointing to.  
“each of the control circuit part and the power supply circuit part is contained on a circuit board, wherein the circuit board is placed along a plane perpendicular to the rotating shaft of the electric motor”. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made. 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over MOTODA (JP 2016146702 A, IDS) in view of HARADA et al (JP 2014189166 A, IDS). 

As for claim 1, MOTODA discloses an electric drive device comprising: 
a motor housing (11A of 8) structured to house an electric motor (8 interior), 
wherein the motor housing includes an end face part opposite to an output part of a rotating shaft of the electric motor (Figs. 1-2), and 

an electronic control part (9) arranged at the end face part of the motor housing, and configured to drive the electric motor, 
wherein the electronic control part includes a control circuit part (16), a power supply circuit part (14, 17), and a power conversion circuit part (15, 18); 
wherein the end face part of the motor housing includes a power conversion heat dissipation region (lower region of base 53) and a power supply heat dissipation region (upper region of 53), 
wherein the power conversion circuit part (18) is mounted to the power conversion heat dissipation region (lower region of base 53), and 
wherein the power supply circuit board (17) is mounted to the power supply heat dissipation region (upper region of 53); 
each of the control circuit part and the power supply circuit part is contained on a circuit board (17, 18), 
wherein the circuit board is (see 112 rejection) placed along a plane perpendicular to the rotating shaft of the electric motor, and layered with each other in an axial direction of the rotating shaft of the electric motor (see Figs.); and 

wherein the cover is fixed water-tightly to the end face part of the motor housing [0084-0085, etc.].  
MOTODA does not clearly describes said cover as a metal cover.  However, HARADA discloses [0054, 0055] a metal cover (420). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for mechanical strength and heat transfer.  

As for claim 9, MOTODA discloses and electric power steering device (Fig. 1) comprising: 
an electric motor structured to apply a steering assist force to a steering shaft (Fig. 1), depending on an output from a torque sensor (7), 
wherein the torque sensor is structured to sense a direction of rotation of the steering shaft and a rotating torque applied to the steering shaft [per nature of the sensor, 0024, etc.}; 
a motor housing (11A of 8) structured to house an electric motor (8 interior), 
wherein the motor housing includes an end face part opposite to an output part of a rotating shaft of the electric motor (Figs. 1-2); and 

wherein the electronic control part includes a control circuit part (16), a power supply circuit part (14, 17), and a power conversion circuit part (15, 18); 
wherein the end face part of the motor housing includes a power conversion heat dissipation region (lower region of base 53) and a power supply heat dissipation region (upper region of 53), 
wherein the power conversion circuit part (18) is mounted to the power conversion heat dissipation region (lower region of base 53), and 
wherein the power supply circuit board (17) is mounted to the power supply heat dissipation region (upper region of 53); 
each of the control circuit part and the power supply circuit part is contained on a circuit board (17, 18), 
wherein the circuit board is (see 112 rejection) placed along a plane perpendicular to the rotating shaft of the electric motor, and layered with each other in an axial direction of the rotating shaft of the electric motor (see Figs.); and 
the control circuit part, the power supply circuit part, and the power conversion circuit part are covered by a cover (12 is resin), 

MOTODA does not clearly describes said cover as a metal cover.  However, HARADA discloses [0054, 0055] a metal cover (420). It would have been obvious before the effective filing date of the claimed invention to a person of ordinary skill in the art to combine the teachings for mechanical strength and heat transfer.  

Allowable Subject Matter
Claims 2-8 and 10-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and if properly overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. 
Friendly advise that broadening claim scope such as merely deleting or simplifying a limitation at issue is not proper way to meet condition of allowability. 
	
Prior Art Made of Record
The prior art made of record is considered pertinent to applicant's disclosure. 
YAMAMOTO (US 20190044406 A1) also discloses metal cover.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JOHN K KIM/           Primary Examiner, Art Unit 2834